Citation Nr: 0316633	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for L5-
S1-J1 spondylolisthesis, lumbar degenerative disc disease, 
and bilateral L5-S1 severe neural foramina stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July to October 1980.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO 
implemented the Board's May 1996 decision granting service 
connection for the low back disability and assigned a 20 
percent evaluation.  The appellant disagreed with this 
initial rating assigned and perfected this appeal.  In a 
February 2000 rating decision, the RO increased the initial 
evaluation to 40 percent disabling.  


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate 
"staged" ratings may be assigned for separate periods based 
on the facts found.  

In this case, the appellant most recently underwent VA 
examinations in May 1999, more than four years ago.  Since 
then, VA amended the regulations governing evaluation of 
disabilities analogous to intervertebral disc syndrome 
(IVDS).  Under the version of Diagnostic Code 5293 for IVDS 
in effect when the appellant filed his claim, the following 
ratings may be assigned:  

60 percent:  Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little 
intermittent relief.  

40 percent:  Severe; recurring attacks, with 
intermittent relief.  

20 percent:  Moderate; recurring attacks.  

10 percent:  Mild.  

Noncompensable:  Postoperative, cured.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  These 
criteria involve loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
spine.  VAOPGCPREC 36-97 (citing Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996)).  

The criteria for evaluating IVDS were amended effective 
September 23, 2002.   The amended criteria evaluate IVDS 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

60 percent:  With incapacitating episodes having a 
total duration of at least six weeks during the 
past 12 months.  

40 percent:  With incapacitating episodes having a 
total duration of at least four weeks but less than 
six weeks during the past 12 months.  

20 percent:  With incapacitating episodes having a 
total duration of at least two weeks but less than 
four weeks during the past 12 months.  

10 percent:  With incapacitating episodes having a 
total duration of at least one week but less than 
two weeks during the past 12 months.  

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

67 Fed. Reg. 54345-54349 (August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the claimant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the claimant is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate this claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the appellant, 
if indeed one is more favorable than the other.  

In light of this revised criteria, the Board notes that the 
VA orthopedic examinations in May 1999 did not address the 
criteria set forth in the amended regulation.  The appellant 
should therefore be afforded VA orthopedic and neurologic 
examinations to determine the severity of the low back 
disability.  

The case is REMANDED to the RO for the following development:

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for his back disability 
since May 1999.  Obtain records from each 
health care provider the appellant 
identifies.  

2.  Make arrangements with an appropriate 
VA medical facility for the appellant to 
be afforded VA orthopedic and neurologic 
examinations to determine the nature and 
severity of his current low back 
disability.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to render an opinion - based on 
review of the service medical records, 
the evidence in the claims file, and 
examination of the appellant - as to 
whether IVDS is pronounced; is manifested 
by characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc; offers little 
intermittent relief; or results in 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.  The examiner is referred 
to Note (1) of the new version of the 
criteria, set forth above, that defines 
"an incapacitating episode" as a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician.  
The rationale for the opinion should be 
specified.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




